      Case 1:20-cv-00217-AW-GRJ Document 7 Filed 10/02/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

ALIX FRECK,
      Plaintiff,
v.                                               Case No. 1:20-cv-217-AW-GRJ
ALACHUA COUNTY LIBRARY
DISTRICT, et al.,
     Defendants.
_______________________________/
              ORDER GRANTING EXTENSION OF TIME TO
                     RESPOND TO COMPLAINT

      Defendants’ unopposed motion for an extension (ECF No. 6) is GRANTED.

Plaintiff may file an amended complaint no later than October 15, 2020. Defendants’

deadline to respond to the operative complaint (ECF No. 1) is extended to October

22, 2020. If Plaintiff timely amends the complaint, Defendants will have 14 days

from service to respond.

      SO ORDERED on October 2, 2020.

                                      s/ Allen Winsor
                                      United States District Judge
